       Case 1:01-cr-00455-LMB Document 1960 Filed 09/08/20 Page 1 of 1 PageID# 449
                                                                                            '/

T/l/Tf/F UJWiJFn                                      msTnirT rtput^r
  i^cPft T/Vfr' h A<,TFIQA/ DIM-Rir! at-
                                                                                RECCIVED
                                                                                MAILROOM


EZra i       It           ^cxcm/Mca^ MaxJ^'jamn

                                                                       CLERK, u sjaiSTP/or/r,;^i irt
                                                                                  JRIAjWaiNIA
D ^Jq        fC/^ 1^1          c) CPU           P //              eg

C cs>i'^j^,n I <CL(i^        fO              i^r f(                 r)u<^ifce~
   \a !<-. C ro Ut^ i ^-^7^CP (ro(                                                hcnlf P .
     C9RIA                R (Dt/yx Be,y /^.i^€ ^               OL               (

                                I A/p iU&\dk To liolA(ameoi
                        I ly ecDi

                                    0

\hc9BnJo icn                I (yi ken
[/(JS U                        i-(JnC

UJ(OL.^      I Hem

                                         c
 IA Jill i/l&iU'^loeei^ oi yj/ie "ryCt
                                                                                   C
                        / s TwP         vyi(yRiBqc^        o




tvim

                                O^IJIA CA 0(
